                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


FIDELITY EXPORATION &                         Case No. CV-16-167-BLG-SPW
PRODUCTION COMPANY,
                                              JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

 DAVID BERNHARDT, Acting
Secretary of the Interior, JON K.
RABY, in his official capacity as
acting Montana/Dakotas State
Director, Bureau of Land
Management; UNITED STATES
DEPARTMENT OF THE
INTERIOR, an agency of the United
States Government; and BUREAU OF
LAND MANAGEMENT, an agency
of the United States Government,

                      Defendants.

 Decision by Court. This action came before the Court for bench trial, hearing, or
 determination on the record. A decision has been rendered.

 JUDGMENT IN FAVOR OF THE DEFENDANT’S AGAINST PLAINTIFF

 Order filed on 3/13/2019 Fidelity's Motion for Partial Summary Judgment is
 DENIED and Defendants' Cross-Motion for Summary Judgment is GRANTED in
 its entirety.

        Dated this 13th Day of March, 2019.

                                   TYLER P. GILMAN, CLERK
                                       By: /s/ A.Carrillo
                                       Deputy Clerk
